DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (US 2003/0056883) in view of Fleissner (US 3616031) and Sommer (US 7922849), and optionally further in view of either one of Haley (US 4089720) or Hada (US 6877246).
	Regarding claim 1, Bansal teaches a method of through-fluid bonding an intermediate continuous fiber nonwoven web (paragraphs 28 and 44). Bansal teaches providing a through-fluid bonding oven (paragraph 44); the through-fluid bonding oven comprising a rotating porous member, wherein the rotating porous member comprises a perforated drum (paragraph 44); flowing a heated fluid through the intermediate continuous fiber nonwoven web and the rotating porous member (paragraph 44); and using the heated fluid and the rotating porous member to bond fibers at their cross-over points, which bonds the web and therefore naturally involves bonding fibers of the web including surface fibers, which satisfies bonding a first surface and a second surface of the intermediate continuous fiber nonwoven web (paragraph 44); wherein the intermediate continuous fiber nonwoven web comprises bi-component fibers comprising a first polymer component and a second polymer component; wherein the first polymer component has a melting temperature that is different than the second polymer component by at least 10 degrees C, but less than 180 degrees C (paragraph 30; PE mp about 110°C, PET mp about 260°C, difference of 140°C; PE mp about 110°C, isotactic PP mp about 171°C, difference of 61°C).
	Bansal differs from claim 1 in that:
i.	Bansal does not teach conveying the intermediate continuous fiber nonwoven web to the through-fluid bonding oven intermediate a first belt and a second belt.
ii.	Bansal does not teach conveying the intermediate continuous fiber nonwoven web into and through the through-fluid bonding oven between a surface of the rotating porous member and a surface of a porous belt, wherein the surface of the rotating porous member is positioned between about 0.1 mm and about 50 mm from a surface of the intermediate continuous fiber nonwoven web.
iii.	Bansal does not teach flowing a heated fluid through the porous belt in addition to the intermediate continuous fiber nonwoven web and the rotating porous member.
iv.	Bansal does not teach using the porous belt in addition to the heated fluid and the rotating porous member to bond a first surface and a second surface of the intermediate continuous fiber nonwoven web.
v.	Bansal does not recite that the intermediate continuous fiber nonwoven web between the surface of the rotating porous member and the surface of the porous belt has a machine direction strain less than 1.8%.
vi.	Bansal does not recited that the intermediate continuous fiber nonwoven web is conveyed between the surface of the rotating porous member and the surface of the porous belt at least partially using shear forces.
	(i)	Bansal is not limited a particular manner of conveying the intermediate continuous fiber nonwoven web to the through-fluid bonding oven. There are various reasons in related art for conveying the web to the bonding oven intermediate first and second belts. Sommer explains that such transport between belts 7 and 9, or between belts 9 and 8, to a through-air bonding device allows transport velocity of the web to be reduced at successive belts to accommodate crimping and associated shrinkage of the web during thermal consolidation (Figure 3; column 1, line 24; column 3, lines 20-24; column 7, lines 48-54; column 8, lines 1-14). Haley suggests transporting a continuous fiber nonwoven web between belts to a bonding device 33 to suitably capture and hold the loose fibers after they are laid down (Figure 1; column 2, lines 9-21 and 54-66). Hada suggests transporting a nonwoven web to a through-fluid heating device between belts to suitably transport the web over a rotary cylinder for through-fluid heating of the web (Figure 2; column 5, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Bansal because one of ordinary skill in the art would have been motivated to accommodate shrinkage in the manner suggested by Sommer, to suitably capture and hold the filaments as suggested by Haley, or to suitably transport the web as suggested by Hada. It is emphasized that Sommer, Haley and Hada are applied here in the alternative to satisfy this limitation.
	(ii, iii and iv)	Bansal is not limited to a particular through-fluid bonding oven, but as noted above, suggests a perforated drum which supports the intermediate web during a step of flowing heated fluid through the intermediate web and the porous member to bond the surfaces of the intermediate web. In a through-fluid bonding oven for bonding nonwoven webs, Fleissner teaches conveying the intermediate web into and through the through-fluid bonding oven between a surface of the rotating porous member and a surface of a porous belt to achieve better bonding (Figure 1; column 3, lines 46-51; column 7, lines 17-23). It is clear from Fleissner that the use of such a porous belt for better bonding involves additionally flowing the heated fluid through the porous belt and using the belt to achieve the bonding. Fleissner also teaches the surface of the rotating porous member is positioned about 1-2 mm from a surface of the intermediate web by an intermediate wire mesh cloth therebetween which offers the advantage that the rotating porous member is not soiled and an extremely uniform suction draft can be maintained (column 3, lines 68-75; column 4, lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the method of Bansal because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Fleissner.
	(v)	Bansal is directed to through-air bonding of crimped bicomponent continuous fiber nonwoven webs (paragraphs 20 and 44). Such bonding commonly results in shrinkage of the nonwoven web as a result of the heat used for bonding, which may cause further fiber crimping. See Sommer (column 3, lines 20-22). Sommer compensates for such shrinkage by providing a reduction in speed from an upstream conveyor to a downstream conveyor (column 7, lines 48-54). The claimed negative machine direction strain (claim 8), and strain less than 1.8%, is satisfied by such shrinkage. In view of Sommer, it is reasonably clear that the claimed machine direction strain is a known consequence of through-air bonding of crimped bicomponent continuous fiber nonwoven webs.
	(vi)	The fiber web in the modified method of Bansal is naturally conveyed via forces between the conveying surfaces of and corresponding surfaces of the nonwoven web, such conveying forces naturally generating shear forces which move the nonwoven web in the conveying direction. The broadly recited shear forces do not distinguish over such conveying forces.
	Claims 2 and 3 are satisfied for the reasons provided above. See Bansal (paragraph 30).
	Regarding claim 4, Bansal clearly teaches this additional limitation, as noted above.
	Claim 8 is satisfied for the reasons provided above.
	Regarding claim 10, there is no indication in Bansal that calender bonding is provided prior to the through-air bonding, thus at least suggesting that no such calender bonding is required or performed.
	Regarding claim 13, Bansal teaches a diameter 5 to 30 µm (paragraph 41). The unit of decitex (dtex) is the mass in grams of 10,000 meters of fiber, which is readily calculated from the diameter and density of the polymer of the fibers. PE and PP have a density of about 0.9 g/cm3 and PET has a density of about 1.38 g/cm3. Thus the diameter range taught by Bansal corresponds to 0.2 to 6 dtex for PE and PP fibers and 0.3 to 10 dtex for PET fibers, which suggests a dtex range overlapping with the claimed range of less than 1.2 dtex. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 14, while not recited by Bansal, Fleissner clearly suggests this additional limitation for setting and/or stabilizing the heated nonwoven web (column 2, lines 41-44; column 3, lines 28-32 and 63-65; column 4, lines 45-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in Bansal because one of ordinary skill in the art would have been motivated to set or stabilize the heated fabric as suggested by the above noted teaching of Fleissner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner and Sommer, and optionally further in view of either one of Haley or Hada, as applied to claims 1-4, 8, 10 and 13-14 above, and further in view of Neely (US 6454989).
	Regarding claim 5, this limitation is not recited by Bansal. Bansal suggests bonding at a temperature sufficient for melting the low melting polymer component (paragraph 44), i.e. at or above the melting point, but does not explicitly recite temperatures in the claimed range. Naturally, it is also desirable to bond at a temperature below the melting point of the higher melting component because melting the higher melting component would cause the entire fabric to melt. It is known to suitably through-air bond a bicomponent continuous fiber nonwoven web at a temperature between the melting point of the low-melting component and the melting point of the high-melting component. See Neely (column 12, lines 63-67). In view of the melting points of the PE/PET and PE/PP fibers taught by Bansal, as noted above, temperatures in the claimed range are clearly suggested for the reasons provided above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heated fluid temperature in the claimed range in the modified method of Bansal because one of ordinary skill in the art would have been motivated to use a suitable temperature in view of the above noted teachings of Bansal and Neely.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner and Sommer, and optionally further in view of either one of Haley or Hada, as applied to claims 1-4, 8, 10 and 13-14 above, and further in view of Marmon (US 6066221).
	Regarding claims 10-11, while not taught by Bansal, Marmon suggests intermittently pre-bonding a continuous fiber nonwoven web with a heated fluid prior to being conveyed into a through-air bonding oven to provide improved structural integrity to the nonwoven web which aids the through-air bonding process. Marmon also suggests avoiding compaction such as calendering between nip rollers. See Marmon (Figure 2; column 2, lines 21-39 and 58-62; column 8, lines 38-50; column 9, lines 20-27; Examples 1-4). These steps facilitate forming fluffier bonded webs having lower bulk density, lighter weight, and enhancements in appearance and/or performance (column 3, lines 13-37; column 9, lines 20-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Bansal because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Marmon.
	Regarding claim 12, naturally the intermittent air knife treatment suggested by Marmon, which involves directing streams of air at the nonwoven web prior to through-air bonding, provides at least a degree of fiber entangling, thus satisfying this rather broad limitation.


Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Fleissner, and further in view of any one of Sommer, Haley or Hada.
	Bansal, Fleissner, Sommer, Haley and Hada are applied as above in the rejection of claims 1-4, 8, 10 and 13-14. Sommer is only alternatively applied here because claim 20 does not include the machine direction strain limitation.
	Regarding claim 20, this independent claim has a further limitation of at least a portion of the surface of the porous belt being positioned about 0.1 mm to about 50 mm from a surface of the intermediate web. While not taught by Bansal, this limitation is suggested by Fleissner for the reasons noted above, i.e. to prevent soiling of a porous surface and/or to achieve uniform suction draft by the use of an intermediate wire mesh cloth positioned between the porous surface and the intermediate web to separate the intermediate web about 1-2 mm from the porous surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in the modified method of Bansal because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Fleissner.
	Claims 21-24 are satisfied for the reasons provided above.
	Regarding claims 25-26, these claims respectively have further limitations directed to face-to-face contact between respective surfaces of the intermediate web and the surface of the rotating porous member or the surface of the porous belt. Above, Fleissner was relied upon for suggesting an intermediate wire mesh cloth to separate the intermediate web from these surfaces. However, it is also clear from Fleissner that such face-to-face contact may be provided in the alternative (Figure 1; column 3, lines 70-72; column 7, lines 21-23). Claim 25 does not preclude a wire mesh which is part of the rotating porous member. Alternatively, Bansal clearly indicates the perforated drum may receive the intermediate web (paragraph 44). As noted above, Fleissner provides advantages associated with the porous belt, and the use of such a porous belt would have been obvious for the reasons provided above.
	Claims 27-28 are satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive.
	The newly added limitation of conveying the web intermediate first and second belts has been addressed in the new grounds of rejection applied above, which were necessitated by this newly added limitation.
	Applicant argues Bansal requires calender bonding and thus does not satisfy claim 10. The examiner respectfully disagrees. Bansal teaches through air bonding is one suitable method of bonding (paragraph 44), alternate bonding methods may be used (paragraph 44), and calender bonding is a suitable bonding method (paragraph 45). There is no clear teaching of using both through air bonding and calender bonding, and thus they are reasonably suggested as alternatives. The examiner has relied upon the through air bonding embodiment. In any event, claim 10 has been rejection in the alternative in view of the teachings of Marmon to avoid calendering to facilitate forming fluffier bonded webs having lower bulk density, lighter weight, and enhancements in appearance and/or performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745